Title: Thomas Jefferson to James Madison, 9 August 1810
From: Jefferson, Thomas
To: Madison, James


          
            Th:J. to J.M.
             
                     Monto 
                     Aug. 9. 10.
          
          I have just time before closing the mail to send you the Memoir on the Batture. it is long; but it takes a more particular view of the legal system of Orleans & the peculiar river on which it lies, than may have before presented itself. however you can readily skip over uninteresting heads.
			 
			 my
			 visit to you depends on the getting a new threshing machine to work: which
			 I expect will permit me to depart the last of this week or early in the next. Affectionate salutns
        